Citation Nr: 1522844	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  08-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from December 1980 to April 1981, with subsequent reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).

In a June 2014 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and hypertension in addition to a claim to reopen a claim for service connection for a right leg disorder.  The Veteran appealed the June 2014 decision to the United States Court of Appeals for Veterans Claims with regard to his claims for service connection for bilateral hearing loss and tinnitus.  In a December 2014 order, the Court granted a Joint Motion for Partial Remand (JMR) as to these issues, which have been returned to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has been directed to undertake action consistent with the JMR.  The Board interprets the JMR to mean reliance on the July 2013 VSR Memorandum "Misdirected Development," was improper for purposes of concluding any additional service treatment records do not exist, or that further efforts to obtain them would be futile.  The JMR considered it significant the July 2013 VSR Memorandum understood a March 2006 communication from the Records Management Center (RMC) to be addressed to the RO, when actually it was a communication between the RMC and the Veteran.  Likewise, the JMR considered the record "does not otherwise contain evidence documenting efforts by VA to obtain Appellant's missing reserve service medical records from the RMC."  This should be corrected on remand.  

The JMR also indicated the Veteran's statements concerning failed hearing tests when in the Reserves entitles him to another examination with an opinion as to the likely etiology of any current hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The efforts undertaken to obtain the Veteran's Reserve service treatment records should be recorded in a written memorandum.  If the RMC has not yet been contacted by the RO to obtain these records, that should be accomplished and documented, and if any other likely repository has not been contacted, that should be accomplished and documented.  Any additional service treatment records obtained should be associated with the file, and if it is considered further efforts to obtain records would be futile, or that further records do not exist, that conclusion should be explained in writing.  The Veteran should be advised of the results of this development action.  

2.  After obtaining any additional records to the extent possible, schedule the Veteran for an examination to determine the etiology of any current hearing loss or tinnitus.  An audiogram should be conducted consistent with 38 C.F.R. § 3.385 (2014).  The claims folder and any newly associated evidence should be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

After considering the documents of the case and any history from the Veteran concerning his hearing loss and tinnitus, the examiner should express an opinion as to whether it is at least as likely as not that any current hearing loss or tinnitus had its onset during a period of the Veteran's service, or was caused or aggravated by an injury or disease incurred during a period of the Veteran's service.

The examiner should consider lay reports regarding in-service exposure to noise and the onset of the claimed disabilities, as well as the Veteran's July 2012 report that he failed hearing tests that were conducted between 1981 and 1984.

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


